Citation Nr: 1542373	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-38 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Appellant served on active duty from March 1999 to May 1999, served on inactive duty for training (INACDUTRA) from January 2010 to September 2010, and had additional periods of Marine Corps Reserve service, to include a period of active duty for training (ACDUTRA) from March 7, 2011 to March 19, 2011.  His period of service from March 1999 to May 1999 has been determined to be dishonorable for VA purposes.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The July 2014 rating decision denied service connection for a lumbar spine disorder and an acquired psychiatric disorder.  In August 2014, the Appellant filed a Notice of Disagreement.  The RO furnished the Appellant a Statement of the Case in October 2014, and the Appellant filed a Substantive Appeal (VA Form 9) later in October 2014.

In April 2015, the Appellant testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing.  A copy of the transcript has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record evidence is at least in relative equipoise as to whether the Appellant's lumbar spine disorder, diagnosed as lumbar strain and lumbar facet syndrome, is causally related to a back injury he sustained during a period of INACDUTRA from January 2010 to September 2010, and during a period of ACDUTRA from March 7, 2011, to March 19, 2011.


CONCLUSION OF LAW

Resolving reasonable doubt in the Appellant's favor, the criteria for establishing entitlement to service connection for a lumbar spine disorder, diagnosed as lumbar strain and lumbar facet syndrome, based on the period of INACDUTRA from January 2010 to September 2010, and the period of ACDUTRA from March 7, 2011, to March 19, 2011, have been met.  38 U.S.C.A. §§ 101(22)-(24), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the claim for service connection for a lumbar spine disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act and implementing regulations.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24)  (West 2014); 38 C.F.R. § 3.6(a) (2015).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101(21), (22) (West 2014); 38 C.F.R. § 3.6(c)(1) (2015).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015). 

As the appellant is alleging that a physical injury occurred during his periods of service, including his periods of ACDUTRA and INACDUTRA, and not a disease, the distinction between whether the appellant had ACDUTRA or INACDUTRA is not crucial in this case because the regulations provide for service connection for injuries incurred during either type of duty training.  See 38 U.S.C.A. §§ 101(21), (22), (24) (West 2014); 38 C.F.R. §§ 3.6(a), (c)(1) (2015).

The Board has reviewed all of the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Appellant contends that his lumbar spine disorder is due to back injury he incurred during his periods of service.

In the present case, the Appellant has a current diagnosis of a lumbar spine disorder.  Specifically, the medical evidence of record, including VA and private medical records dated from December 2011 to August 2014 and a May 2014 VA examination, reveal that the Appellant has lumbar strain and lumbar facet syndrome.  

The Board also finds that there is evidence of in-service treatment for a lumbar spine disorder.  Service treatment records for the Appellant's period of INACDUTRA from January 2010 to September 2010 show that in April 2010, the Appellant was seen in sick call with a complaint of low back pain.  On separation examination in August 2010, the Appellant reported that he had recurrent back pain or any back problem.  During his period of ACDUTRA from March 7, 2011 to March 19, 2011, the Appellant was treated on March 7, 2011 for low back pain.  He was noted to have had a one-year history of low back pain that had been aggravated by push-ups.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence is at least in relative equipoise as to whether the Appellant's lumbar spine disorder had its onset in service.  

VA and private medical records dated from September 2010 to February 2012 show that the Appellant received intermittent treatment for a lumbar spine disorder.  The medical records during this period consistently reveal that the Appellant's reported onset of his low back disorder was between March 2010 to May 2010.  

On VA examination in May 2014, the Appellant reported that he had injured his back in boot camp in 2010 after he had performed a "Fireman's Carry."  He stated that he had been seen by medical and given Motrin.  He indicated that he had re-injured his back in March 2011 by doing push-ups in pre-deployment training.  He was noted to have received treatment by a personal chiropractor since 2011.  After review of the claims file and examination, the examiner diagnosed the Appellant with lumbar strain.  He opined that it was less likely than not that the Appellant's lumbar strain was related to his period of service.  The examiner stated that while there likely was an association between the low back strain of 2010 with the current back pain, the normal x-ray and MRI findings and neurosurgical evaluation, as well as the incongruencies of the appellant's claims and his unsolicited comments about his back pain having a big mental component, caused him to opine that the Appellant's back condition was in large part psychosomatic and of less than 50 percent likelihood due to the original strain.  The examiner noted that the Appellant had been seen in September 2010 for low back pain from an injury 4 months prior that was reportedly caused by performing the Fireman's Carry, but that there had been no record of a medical visit closer in time to the alleged injury situation.  The examiner further noted that the Veteran had answered "Yes" to back pain on his August 2010 separation examination.  He cited the March 2011 treatment for low back pain that was noted to be aggravated by push-ups.  However, he found that push-ups were unlikely to aggravate lower back pain to any significant degree.  He explained that push-ups did not put a strain on the lower back and that instead, sit-ups would be a different situation.     

In an August 2014 letter, the Appellant's private treating chiropractor noted the appellant's reports that his back pain had started in 2010 while at boot camp in the Marine Corp when he was doing a Fireman's Carry and felt immediate lower back pain.  The Appellant stated that since that time, he had experienced constant low back pain.  The chiropractor noted that he had previously treated the Appellant for his back pain and that the Appellant had continued to seek episodic treatment.   

The Appellant submitted lay statements received by VA in August 2014 from his spouse and a fellow former servicemember.  The lay statements indicate, in pertinent part, that the Appellant had been healthy prior to entering service and that after he injured his back during pre-deployment training, he experienced low back pain that prevented him from picking up his 35 pound 3 year-old daughter, doing house chores, going up and down the stairs easily, and standing or sitting for long periods without feeling pain.

On balance, the Board notes that the Appellant's contention that his lumbar spine disorder was caused by an in-service injury is both supported and opposed by the record evidence.  While the May 2014 VA examiner found that there had been no record of a medical visit closer in time than September 2010 to the alleged 2010 back injury situation, the Board notes that the Appellant did receive treatment at sick call for low back pain in April 2010.  Additionally, although the May 2014 VA examiner found that push-ups were unlikely to aggravate lower back pain to any significant degree, this finding is countered by the March 2011 treating physician's determination that the Appellant's one-year history of low back pain had been aggravated by push-ups.  Moreover, the medical and lay evidence shows that the Appellant had both experienced, and received continuous treatment for, low back problems since September 2010.  For these reasons, the Board finds that the overall record is in relative equipoise as to whether the Appellant's lumbar spine disorder is due to, or causally related to, his period of service. 

In light of the foregoing, the Board is satisfied that the criteria for establishing entitlement to service connection for a lumbar spine disorder, diagnosed as lumbar strain and lumbar facet syndrome, based on the period of INACDUTRA from January 2010 to September 2010, and the period of ACDUTRA from March 7, 2011, to March 19, 2011, have been met.  Reasonable doubt has been resolved in favor of the Appellant in this matter.  38 U.S.C.A. § 5107(b) (West 2014);  38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a lumbar spine disorder, diagnosed as lumbar strain and lumbar facet syndrome, based on the period of INACDUTRA from January 2010 to September 2010, and the period of ACDUTRA from March 7, 2011, to March 19, 2011, is granted.  


REMAND

The Appellant contends that he has a psychiatric disorder, to include PTSD, that can be attributed to an assault that occurred on March 11, 2011, during a period of ACDUTRA.  Specifically, the Appellant reports that during pre-deployment training in March 2011, he had been singled out for extra training because the non-commissioned officers (NCOs) had stated that he was a sub-standard Marine.  He indicates that he had been forced to do push-ups while the NCOs kneed him in the sides and one of the NCOs sat on his back to add weight.  He also maintains that the NCOs subsequently pretended that they were going to punch him and stopped their fists about 4 to 5 inches from his face.

The Appellant has achieved the status of a "veteran" by virtue of the Board's decision herein to award of service connection for a lumbar spine disorder, diagnosed as lumbar strain and lumbar facet syndrome, as a result of injury he sustained during INACDUTRA from January 2010 to September 2010, and during ACDUTRA from March 7, 2011, to March 19, 2011.  38 U.S.C.A. § 101(22)-(24); 38 C.F.R. § 3.6(a), (c)-(d).  In addition to a lumbar spine disorder, the Appellant maintains that he has a psychiatric disorder, to include PTSD, that stems from an in-service personal assault, which he suffered at the same time he injured his back during his period of ACDUTRA in March 2011.

The record evidence shows that when the Appellant enlisted with the United States Marine Corps in March 1999, he had withheld information about his past treatment for depression and hallucinations.  His service was terminated in May 1999 due to fraudulent enlistment stemming from concealment of preexisting mental condition.  He was diagnosed with schizotypal personality disorder.

At his June 2009 enlistment examination prior to his period of INACDUTRA from January 2010 to September 2010, the Appellant reported that he had seen a child psychologist at the age of 14 due to childhood problems, including depression.  On separation examination in August 2010, the Appellant reported depression or excessive worry and indicated that he had received counseling and been evaluated/treated for a mental condition.  Specifically, he stated that he had seen a child psychologist due to family troubles but that he had been cleared of any mental issues in the fall of 2008.  

Post-service private medical records dated from February 2012 to December 2014 show that the Appellant received intermittent treatment for dysthymic disorder, panic disorder without agoraphobia, major depressive disorder, and PTSD.

As the Appellant in this case has established entitlement to a service-connected disability as a result of injury sustained during his period of INACDUTRA from January 2010 to September 2010, and during his period of ACDUTRA from March 7, 2011, to March 19, 2011, the presumption of soundness is applicable only with respect to this period of INACDUTRA and this period of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  In cases where an entrance examination is not performed prior to service on which the claim is based, the presumption of soundness does not attach.  See Smith v. Shinseki, 24 Vet. App.at 45-46.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  

The initial determination is whether the Appellant's acquired psychiatric disorder was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2015).

In this case, although the June 2009 entrance examination prior to the Appellant's period of INACDUTRA from January 2010 to September 2010 notes that the Appellant had a history of childhood psychiatric problems that included depression, the examination does not show that the Appellant had a diagnosis of any psychiatric disorder upon entry into service.  Therefore, the Board finds that the presumption of soundness attaches with respect to this portion of the claim.  See 38 U.S.C.A. § 1111 (West 2014); see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the burden is on VA to rebut the presumption by clear and unmistakable evidence that an acquired psychiatric disorder was both preexisting and not aggravated by service.  

The Board notes that prior to the Appellant's period of INACDUTRA from January 2010 to September 2010, and his period of ACDUTRA from March 7, 2011, to March 19, 2011, he had been diagnosed with schizotypal personality disorder when his service was terminated in May 1999.  A personality disorder is considered a "defect" that is not a "disease" or "injury" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015).  However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999). 

Given that the Appellant had been diagnosed with a congenital or developmental defect prior to his period of INACDUTRA from January 2010 to September 2010, and his period of ACDUTRA from March 7, 2011, to March 19, 2011, and he has current diagnoses of dysthymic disorder, panic disorder without agoraphobia, major depressive disorder, and PTSD, the Appellant should be afforded an appropriate VA examination with medical opinions concerning the etiologies of his various psychiatric diagnoses of record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Appellant should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for an acquired psychiatric disorder, to include PTSD.  After the Appellant has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Appellant, a notation to that effect should be inserted in the file.  The Appellant is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Appellant for an appropriate VA examination to obtain medical opinions concerning the etiologies of his various psychiatric diagnoses of record.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.   

(a) Did the schizotypal personality disorder, which was subject to the Appellant's accounts of personal assault during his period of ACDUTRA from March 7, 2011 to March 19, 2011, described as (1) being forced to do push-ups while the NCOs kneed him in the sides and one of the NCOs sat on his back to add weight, and (2) being subject to the NCOs' punching where their fists stopped about 4 to 5 inches from his face, result in any additional disability?  If yes, please describe the resultant disability.

(b) Did the dysthymic disorder exist prior to the Veteran's entry into INACDUTRA in January 2010?  

If yes, did such disorder progress at an abnormally high rate (i.e., was such disorder aggravated) during either the period of INACDUTRA from January 2010 to September 2010, or the period of ACDUTRA from March 7, 2011, to March 19, 2011, based on the Appellant's accounts of personal assault during his period of ACDUTRA from March 7, 2011 to March 19, 2011, described as (1) being forced to do push-ups while the NCOs kneed him in the sides and one of the NCOs sat on his back to add weight, and (2) being subject to the NCOs' punching where their fists stopped about 4 to 5 inches from his face?  

In this special context, "aggravation" is defined as a permanent increase in the underlying disability, that is, an irreversible worsening of dysthymic disorder beyond the natural clinical course and character of the condition as contrasted to temporary worsening of symptoms.  

If the dysthymic disorder did not exist prior to service, was such disorder caused by, the result of, or medically related to the Appellant's accounts of personal assault during his period of ACDUTRA from March 7, 2011 to March 19, 2011, described as (1) being forced to do push-ups while the NCOs kneed him in the sides and one of the NCOs sat on his back to add weight, and (2) being subject to the NCOs' punching where their fists stopped about 4 to 5 inches from his face?   


(c) Did the panic disorder without agoraphobia exist prior to the Appellant's entry into INACDUTRA in January 2010?  

If yes, did such disorder progress at an abnormally high rate (i.e., was such disorder aggravated) during either the period of INACDUTRA from January 2010 to September 2010, or the period of ACDUTRA from March 7, 2011, to March 19, 2011, based on the Appellant's accounts of personal assault during his period of ACDUTRA from March 7, 2011 to March 19, 2011, described as (1) being forced to do push-ups while the NCOs kneed him in the sides and one of the NCOs sat on his back to add weight, and (2) being subject to the NCOs' punching where their fists stopped about 4 to 5 inches from his face?  

In this special context, "aggravation" is defined as a permanent increase in the underlying disability, that is, an irreversible worsening of panic disorder without agoraphobia beyond the natural clinical course and character of the condition as contrasted to temporary worsening of symptoms.  

If the panic disorder without agoraphobia did not exist prior to service, was such disorder caused by, the result of, or medically related to the Appellant's accounts of personal assault during his period of ACDUTRA from March 7, 2011 to March 19, 2011, described as (1) being forced to do push-ups while the NCOs kneed him in the sides and one of the NCOs sat on his back to add weight, and (2) being subject to the NCOs' punching where their fists stopped about 4 to 5 inches from his face?   


(d) Did the major depressive disorder exist prior to the Veteran's entry into INACDUTRA in January 2010?  

If yes, did such disorder progress at an abnormally high rate (i.e., was such disorder aggravated) during either the period of INACDUTRA from January 2010 to September 2010, or the period of ACDUTRA from March 7, 2011, to March 19, 2011, based on the Appellant's accounts of personal assault during his period of ACDUTRA from March 7, 2011 to March 19, 2011, described as (1) being forced to do push-ups while the NCOs kneed him in the sides and one of the NCOs sat on his back to add weight, and (2) being subject to the NCOs' punching where their fists stopped about 4 to 5 inches from his face?  

In this special context, "aggravation" is defined as a permanent increase in the underlying disability, that is, an irreversible worsening of major depressive disorder beyond the natural clinical course and character of the condition as contrasted to temporary worsening of symptoms.  

If the major depressive disorder did not exist prior to service, was such disorder caused by, the result of, or medically related to the Appellant's accounts of personal assault during his period of ACDUTRA from March 7, 2011 to March 19, 2011, described as (1) being forced to do push-ups while the NCOs kneed him in the sides and one of the NCOs sat on his back to add weight, and (2) being subject to the NCOs' punching where their fists stopped about 4 to 5 inches from his face?   


(e) Did the PTSD exist prior to the Veteran's entry into INACDUTRA in January 2010?  

If yes, did such disorder progress at an abnormally high rate (i.e., was such disorder aggravated) during either the period of INACDUTRA from January 2010 to September 2010, or the period of ACDUTRA from March 7, 2011, to March 19, 2011, based on the Appellant's accounts of personal assault during his period of ACDUTRA from March 7, 2011 to March 19, 2011, described as (1) being forced to do push-ups while the NCOs kneed him in the sides and one of the NCOs sat on his back to add weight, and (2) being subject to the NCOs' punching where their fists stopped about 4 to 5 inches from his face?  

In this special context, "aggravation" is defined as a permanent increase in the underlying disability, that is, an irreversible worsening of PTSD beyond the natural clinical course and character of the condition as contrasted to temporary worsening of symptoms.  

If the PTSD did not exist prior to service, was such disorder caused by, the result of, or medically related to the Appellant's accounts of personal assault during his period of ACDUTRA from March 7, 2011 to March 19, 2011, described as (1) being forced to do push-ups while the NCOs kneed him in the sides and one of the NCOs sat on his back to add weight, and (2) being subject to the NCOs' punching where their fists stopped about 4 to 5 inches from his face?   

(f)  The examiner should consider the Appellant's lay statements with regard to onset and continuity of symptomatology of his disorder, including his reports of a March 7, 2011 personal assault by his NCOs.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


